Argued April 15, 1929.
Claimant's husband died of pneumonia resulting from unusual exposure during the course of his employment in defendant's mine. In Jones v. Phila.  Reading Coal  Iron Co., 285 Pa. 317,320, we held that, "Injury following *Page 503 
an extraordinary exposure to wet and cold, suffered in the course of employment, may be compensable under the workmen's compensation statutes, on the same principle as a prostration resulting from heat . . . . . .; so may death from pneumonia caused by an injury or unusual . . . . . . exposure." The court below properly decided that the present case was ruled by that decision.
The judgment is affirmed.